Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Applicant’s amendment filed on 06/02/2021, wherein claim 1 has been amended.
Any rejection from the previous office action, which is not restated herein is withdrawn.

Claims 1-14, 18, 21, 24, 28, 33-49 are examined herein on the merits.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1) Claims 1-5, 6, 7, 8, 9, 10, 11-12, 13, 14, 18, 21, 24, 28, 38, 39-42, 43, 44, 45, 46, 47, 48, 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clayton et al. (WO 2004/112776, PTO-892 of record).
Clayton et al. discloses a method of treating an animal suffering an inflammatory conditions such as inflammatory joint diseases e.g., rheumatoid arthritis, osteoarthritis comprising administering a fatty acid ester decosahexaenoic acid (DHA) triglyceride (DHA triglyceride is an ester of DHA) such as DHASCO® (DHASCO® oil contains DHA in the form of triglyceride or esters thereof of DHA, and DHASCO® oil meets instant dosage form, see Formula 19-24), in an effective amount, and a carotenoid. See claims 1, 2, 3, 23, 24, 25, 26, 28, 29; page 6, lines 25-30; page 8, lines 9-14; page 8, lines 9-12. Clayton teaches that DHA has anti-inflammatory properties, and thus DHA can be used in treating inflammatory conditions such as arthritis. See page 3, bottom para; page 10, para 2. Administration of other anti-inflammatory agent is also taught. See claim 28. Clayton et al. teaches that DHA can be provided as an edible algae wherein said algae can be Crypthecodinium, Schizochytrium or Thaustochytrium (see page 7, lines 1-4) or a fraction thereof wherein said algae can be Crypthecodinium, Schizochytrium or Thaustochytrium. See claims 1, 3, 4. A dose of the active agent DHA is between 0.5 and 15 mg/kg body weight i.e DHA is administered in an amount of 0.035 g to 1.5 g for a 70 kg male. See claim 10; page 8, lines 30-32. Clayton teaches that the composition containing DHA can be administered orally in the form of capsules, tablets, soft gel capsules (see page 13). See page 8; page 9, lines 27-30. It is taught that outer shell of the soft gel capsule comprises gelatin or a vegetable gum as well as glycerol and flavouring/colouring components. See page 13, lines 10-15. Clayton teaches compositions/formulae comprising 40 % or 60 % of Crypthecodinium cohnii (dried biomass). See Formula 1, 2, 5, 6, 19-21, 25-26. Clayton teaches compositions/formulae comprising 40 % or 60 % of Schizochytrium sp. (dried biomass). See Formula 3, 9, 11, 12. Clayton teaches compositions/formulae comprising 15 % of DHA algal oil, instant dosage form (DHASCO® oil which is extracted from Crypthecodinium cohnii, which contains DHA-TG, DHA triglyceride and which meets instant dosage form and the DHASCO® oil contains DHA only and does not contain carotenoid i.e meets instant dosage form; see instant specification paragraph [0089] for fatty acids in DHASCO® oil which recites the presence of one or more of fatty acids). See Formula 19-24. Clayton teaches administration of 0.5 g formula 1 per day increasing over 14 days to 8 g to an animal suffering from osteoarthritis. See page 19, Case Study 1; Case Study 4, 0.5 g of formula 1 administered to treat rheumatism in left hip; Case Study 2, inflammatory arthritis, 5 g of formula 1 was administered. Clayton teaches that the long chain fatty acid can be in the form of triglyceride. See page 11, lines 1-3, claims 1-3. 
Clayton does not explicitly teach administration of a triglyceride of DHA or an ester of DHA in an amount of about 430 mg to about 12.4 g for treatment of arthritis i.e does not provide an example.
Clayton does not explicitly teach the administration of the particular amounts as in instant claims 8-10, 13, 14.
Clayton does not explicitly teach administration of dosage form once per day for the remainder of the subject’s lifetime, for about 1 year, for about 1 month, for at least 6 months as in instant claims 39-42.
It would have been obvious to a person of ordinary skill in the art at the time of invention to administer DHASCO® oil which is extracted from Crypthecodinium cohnii to treat arthritis because 1) DHASCO® oil which is extracted from Crypthecodinium cohnii, contains DHA triglyceride, 2) Clayton teaches composition comprising DHASCO® oil (instant DHA, meets instant dosage form), and a carotenoid are useful in treating arthritis, and further 3) Clayton teaches that DHA has anti-inflammatory properties, and thus DHA can be used in treating inflammatory conditions such as arthritis. See page 3, bottom para; page 10, para 2. One of ordinary skill in the art at the time of invention would have been motivated to administer DHASCO® oil containing DHA triglyceride which is extracted from Crypthecodinium cohnii with reasonable expectation of success of treating arthritis. 
It would have been obvious to a person of ordinary skill in the art at the time of invention to administer DHA, a triglyceride of DHA or an ester thereof in an amount of about 430 mg to about 12.4 g or in amount as in instant claims 8-10, 13-14 to treat arthritis. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). Further, Clayton teaches that DHA can be administered in an amount of between 0.5 and 15 mg/kg body weight i.e for a 60 kg human, it can be administered in an amount of 30 mg to 900 mg (encompasses instant amounts).
It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). 
It would have been obvious to a person of ordinary skill in the art at the time of invention to administer dosage form comprising DHA, a triglyceride of DHA or an ester thereof once per day for the remainder of the subject’s lifetime, for about 1 year, for about 1 month, for at least 6 months as in instant claims 39-42. One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e 
It would have been obvious to a person of ordinary skill in the art at the time of invention to administer DHASCO® oil which contains DHA triglyceride in a dosage form such as capsules, tablets, soft gel capsules or soft gel capsule comprises gelatin or a vegetable gum as well as glycerol and flavouring/colouring components to treat arthritis because Clayton teaches that the composition containing DHA can be administered orally in the form of capsules, tablets, soft gel capsules; it is also taught that outer shell of the soft gel capsule comprises gelatin or a vegetable gum as well as glycerol and flavouring/colouring components. One of ordinary skill in the art at the time of invention would have been motivated to administer DHASCO® oil which is extracted from Crypthecodinium cohnii with reasonable expectation of success of treating arthritis. 
The optimization of result effect parameters such as the amounts of fatty acids or esters thereof in the dosage form comprising DHA is obvious as being within the skill of the artisan. The optimization of amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
Furthermore, the optimization of result effect parameters such as the amount of DHA in the dosage form as in claims 18, 21, 24, 28, is obvious as being within the skill of the artisan. The optimization of amounts of known agents to be administered, is 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect such as to treat arthritis. See In re Boesch, 205 USPQ 215 (CCPA 1980).
It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed on 06/02/2021 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant’s remarks that there is no suggestion that DHA by itself would be an anti-inflammatory, much less for arthritis have been considered, but not found persuasive. It is pointed out that DHASCO® (DHASCO® oil) contains DHA, and DHASCO® oil meets instant dosage form. Clayton teaches that DHA has anti-inflammatory properties, and thus DHA can be used in treating inflammatory conditions such as arthritis. See page 3, bottom para; page 10, para 2. It would have been obvious to a person of ordinary skill in the art at the time of invention to administer DHASCO® oil which is extracted from Crypthecodinium cohnii to treat arthritis because 1) DHASCO® oil which is extracted from Crypthecodinium cohnii, contains DHA triglyceride, 2) Clayton teaches composition comprising DHASCO® oil (instant DHA, meets instant dosage form), and a carotenoid are useful in treating arthritis, and further 3) Clayton teaches that DHA has anti-inflammatory properties, and thus DHA can be used in treating inflammatory conditions such as arthritis. See page 3, bottom para; page 10, para 2. One of ordinary skill in the art at the time of invention would have been motivated to administer DHASCO® oil containing DHA triglyceride which is extracted from Crypthecodinium cohnii with reasonable expectation of success of treating arthritis. 
Applicant argues that dried biomass from Crypthecondium and Haematococcus was used in both Formula 1 and Formula 2, and the dried biomass indisputably contains a whole host of other components. Applicant further argues that Clayton’s examples do not even support that it is the combination of DHA and astaxanthin that showed the antiinflammatory effects in the animals to which Formulae 1 and 2 were administered - lots of other things are in dried biomass and although Clayton discloses DHASCO® oil, no examples use this oil. Applicant’s arguments have been considered, but not found persuasive. It has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art. See M.P.E.P. § 2123. Clayton teaches that DHA has anti-inflammatory properties, and thus DHA can be used in treating inflammatory conditions such as arthritis. See page 3, bottom para; page 10, para 2. Further, Clayton teaches that a dose of the active agent DHA is between 0.5 and 15 mg/kg body weight i.e DHA is administered in an amount of 0.035 g to 1.5 g for a 70 kg male, and DHA is an active agent. See claim 10; page 8, lines 30-32. 
Applicant argues that “None of the animals in Clayton had clinical arthritis, and Applicant argues that Clayton was issued a European patent limited to treatment of trauma or stress-induced inflammatory condition, i.e., not arthritis. Applicant’s arguments have been considered, but not found persuasive. First it is pointed out that it has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art. See M.P.E.P. § 2123. Further, EXAMPLE 4 of Clayton teaches treating Cavalier spaniel diagnosed with rheumatism. Clayton et al. discloses a method of treating an animal suffering from inflammatory conditions such as inflammatory joint diseases e.g., rheumatoid arthritis, osteoarthritis comprising administering a fatty acid ester decosahexaenoic acid (DHA) triglyceride (DHA triglyceride is an ester of DHA) such as DHASCO® (DHASCO® oil contains DHA in the form of triglyceride or esters thereof of DHA, and DHASCO® oil meets instant dosage form, see Formula 19-24), in an effective amount, and a carotenoid. See claims 1, 2, 3, 23, 24, 25, 26, 28, 29; page 6, lines 25-30; page 8, lines 9-14, lines 30-31.
Applicant argues that there is no reason, from Clayton, to remove the astaxanthin, and Applicant argues that Clayton cannot even supply a reasonable expectation of success that either purified DHA combined with purified astaxanthin has any anti-inflammatory effect, because that’s not what Clayton used in the examples. Applicant’s arguments have been considered. Applicant’s remarks that there is no reason, from Clayton, to remove the astaxanthin, it is pointed out that instant claims recite “A method for treating arthritis consisting essentially of administering”, it is not clear what steps are intended to be excluded from the recitation “consisting essentially of” since according to instant specification DHA dosage form can be combined with other regimens Clayton teaches that DHA has anti-inflammatory properties, and thus DHA can be used in treating inflammatory conditions such as arthritis. See page 3, bottom para; page 10, para 2. Further, Clayton teaches that a dose of the active agent DHA is between 0.5 and 15 mg/kg body weight i.e DHA is administered in an amount of 0.035 g to 1.5 g for a 70 kg male, and DHA is an active agent. See claim 10; page 8, lines 30-32. One of ordinary skill in the art at the time of invention would have been motivated to administer DHASCO® oil containing DHA triglyceride which is extracted from Crypthecodinium cohnii with reasonable expectation of success of treating arthritis.


2) Claims 33-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clayton et al. (WO 2004/112776, PTO-892 of record) as applied to claims 1-5, 6, 7, 8, 9, 10, 11-12, 13, 14, 18, 21, 24, 28, 38, 39-42, 43, 44, 45, 46, 47, 48, 49 above, and further in view of Serhan et al. (US 2002/0055538, PTO-892 of record).
Clayton et al. is applied as discussed above.
Clayton et al. does not specifically teach the employment of DHA in the form of alkyl ester such as DHA methyl ester, DHA ethyl ester.
Serhan teaches a method for treating arthritis in a subject (para[0011]-[0013], comprising administering hydroxy docosahexaenoic acid (DHA) (para[0089]) per day in a dosage form to the subject in need thereof, wherein the dosage form is substantially free of eicosapentaenoic acid (EPA) (para[0012]) and substantially free of non-alpha tocopherol (para[0012]). Serhan teaches that hydroxyl-DHA can be in the form of esters 
It would have been obvious to a person of ordinary skill in the art at the time of invention to employ DHA in the form of alkyl ester such as DHA methyl ester, DHA ethyl ester because Serhan teaches that hydroxy-DHA or hydroxyl-DHA in the form of esters such as ethyl, methyl, glycerol esters can be employed in treating arthritis. One of ordinary skill in the art at the time of invention would have been motivated to employ DHA in the form of alkyl ester such as DHA methyl ester, DHA ethyl ester with reasonable expectation of success of treating arthritis, since according to Serhan hydroxyl-DHA or hydroxyl-DHA esters can be used in treating arthritis i.e either free carboxylic acid form or ester thereof can be used in treating arthritis.

Response to Arguments
Applicant's arguments filed on 06/02/2021 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant’s arguments regarding Serham have been considered. It is pointed out that Serhan was employed for its teachings that hydroxyl-DHA or hydroxyl-DHA esters can be used in treating arthritis i.e either free carboxylic acid form or ester thereof can be used in treating arthritis. Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of invention to employ DHA in the form of alkyl ester such as DHA methyl ester, DHA ethyl ester because Serhan teaches that hydroxy-DHA or hydroxyl-DHA in the form of esters such as ethyl, methyl, glycerol esters can be employed in treating arthritis. One of ordinary skill in the art at the time of invention would have been 

3) Claims 1-5, 6, 7, 8, 9, 10, 11-12, 13, 14, 18, 21, 24, 28, 33-37, 38, 39-42, 43, 44, 45, 46, 47, 48, 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clayton et al. (WO 2004/112776, PTO-892 of record), in view of Fabritius (US 20080175975, PTO-892).
Clayton et al. discloses a method of treating an animal suffering an inflammatory conditions such as inflammatory joint diseases e.g., rheumatoid arthritis, osteoarthritis comprising administering a fatty acid ester decosahexaenoic acid (DHA) triglyceride (DHA triglyceride is an ester of DHA) such as DHASCO® (DHASCO® oil contains DHA in the form of triglyceride or esters thereof of DHA, and DHASCO® oil meets instant dosage form, see Formula 19-24), in an effective amount, and a carotenoid. See claims 1, 2, 3, 23, 24, 25, 26, 28, 29; page 6, lines 25-30; page 8, lines 9-14; page 8, lines 9-12. Clayton teaches that DHA has anti-inflammatory properties, and thus DHA can be used in treating inflammatory conditions such as arthritis. See page 3, bottom para; page 10, para 2. Administration of other anti-inflammatory agent is also taught. See claim 28. Clayton et al. teaches that DHA can be provided as an edible algae wherein said algae can be Crypthecodinium, Schizochytrium or Thaustochytrium (see page 7, lines 1-4) or a fraction thereof wherein said algae can be Crypthecodinium, Schizochytrium or Thaustochytrium. See claims 1, 3, 4. A dose of the active agent DHA is between 0.5 and 15 mg/kg body weight i.e DHA is administered in an amount of 0.035 g to 1.5 g for a 70 kg male. See claim 10; page 8, lines 30-32. Clayton teaches that the composition containing DHA can be administered orally in the form of capsules, tablets, soft gel capsules (see page 13). See page 8; page 9, lines 27-30. It is taught that outer shell of the soft gel capsule comprises gelatin or a vegetable gum as well as glycerol and flavouring/colouring components. See page 13, lines 10-15. Clayton teaches compositions/formulae comprising 40 % or 60 % of Crypthecodinium cohnii (dried biomass). See Formula 1, 2, 5, 6, 19-21, 25-26. Clayton teaches compositions/formulae comprising 40 % or 60 % of Schizochytrium sp. (dried biomass). See Formula 3, 9, 11, 12. Clayton teaches compositions/formulae comprising 15 % of DHA algal oil, instant dosage form (DHASCO® oil which is extracted from Crypthecodinium cohnii, which contains DHA-TG, DHA triglyceride and which meets instant dosage form and the DHASCO® oil contains DHA only and does not contain carotenoid i.e meets instant dosage form; see instant specification paragraph [0089] for fatty acids in DHASCO® oil which recites the presence of one or more of fatty acids). See Formula 19-24. Clayton teaches administration of 0.5 g formula 1 per day increasing over 14 days to 8 g to an animal suffering from osteoarthritis. See page 19, Case Study 1; Case Study 4, 0.5 g of formula 1 administered to treat rheumatism in left hip; Case Study 2, inflammatory arthritis, 5 g of formula 1 was administered. Clayton teaches that the long chain fatty acid can be in the form of triglyceride. See page 11, lines 1-3, claims 1-3. 
Clayton does not explicitly teach administration of a triglyceride of DHA or an ester of DHA in an amount of about 430 mg to about 12.4 g for treatment of arthritis i.e does not provide an example.
Clayton et al. does not specifically teach the employment of DHA in the form of alkyl ester such as DHA methyl ester, DHA ethyl ester.
Clayton does not explicitly teach the administration of the particular amounts as in instant claims 8-10, 13, 14.
Clayton does not explicitly teach administration of dosage form once per day for the remainder of the subject’s lifetime, for about 1 year, for about 1 month, for at least 6 months as in instant claims 39-42.
Fabritius teaches that PUFAs can make an important contribution to healing or alleviation, for example in the case of cancer, rheumatic arthritis, high blood pressure and neurodermatitis and many other diseases. In these cases the use of docosahexaenoic acid (DHA; all-cis-4,7,10,13,16,19-docosahexaenoic acid) esters (in contrast to free DHA) is frequently particularly advantageous, because such esters (in particular the ethyl esters and triglycerides) have a tendency to have a pleasant taste and to be readily absorbed by the digestive system. See para [0005].
It would have been obvious to a person of ordinary skill in the art at the time of invention to administer DHASCO® oil which is extracted from Crypthecodinium cohnii to treat arthritis because 1) DHASCO® oil which is extracted from Crypthecodinium cohnii, Clayton teaches that DHA has anti-inflammatory properties, and thus DHA can be used in treating inflammatory conditions such as arthritis. See page 3, bottom para; page 10, para 2; Clayton also teaches that DHA is useful in treating arthritis. One of ordinary skill in the art at the time of invention would have been motivated to administer DHASCO® oil containing DHA triglyceride which is extracted from Crypthecodinium cohnii with reasonable expectation of success of treating arthritis. 
It would have been obvious to a person of ordinary skill in the art at the time of invention to employ DHA in the form of alkyl ester such as DHA ethyl ester because 1) Clayton teaches that DHA has anti-inflammatory properties, and thus DHA can be used in treating inflammatory conditions such as arthritis. See page 3, bottom para; page 10, para 2; and 2) Fabritius teaches that PUFAs can make an important contribution to healing or alleviation, for example in the case of cancer, rheumatic arthritis, high blood pressure and neurodermatitis and many other diseases; Fabritius teaches that docosahexaenoic acid (DHA; all-cis-4,7,10,13,16,19-docosahexaenoic acid) esters (in contrast to free DHA) is frequently particularly advantageous, because such esters (in particular the ethyl esters and triglycerides) have a tendency to have a pleasant taste and to be readily absorbed by the digestive system. One of ordinary skill in the art at the time of invention would have been motivated to employ DHA in the form of alkyl ester such as DHA ethyl ester with reasonable expectation of success of treating arthritis.
It would have been obvious to a person of ordinary skill in the art at the time of invention to administer DHA, a triglyceride of DHA or an ester thereof such as ethyl ester In re Boesch, 205 USPQ 215 (CCPA 1980). Further, Clayton teaches that DHA can be administered in an amount of between 0.5 and 15 mg/kg body weight i.e for a 60 kg human, it can be administered in an amount of 30 mg to 900 mg (encompasses instant amounts).
It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). 
It would have been obvious to a person of ordinary skill in the art at the time of invention to administer dosage form comprising DHA, a triglyceride of DHA or an ester thereof once per day for the remainder of the subject’s lifetime, for about 1 year, for about 1 month, for at least 6 months as in instant claims 39-42. One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e to administer dosage form comprising DHA or ester thereof once per day for the remainder of the subject’s lifetime, for about 1 year, for about 1 month, for at least 6 months as in instant claims 39-42 because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
 capsules, tablets, soft gel capsules or soft gel capsule comprises gelatin or a vegetable gum as well as glycerol and flavouring/colouring components to treat arthritis because Clayton teaches that the composition containing DHA can be administered orally in the form of capsules, tablets, soft gel capsules; it is also taught that outer shell of the soft gel capsule comprises gelatin or a vegetable gum as well as glycerol and flavouring/colouring components. One of ordinary skill in the art at the time of invention would have been motivated to administer DHASCO® oil which is extracted from Crypthecodinium cohnii with reasonable expectation of success of treating arthritis. 
The optimization of result effect parameters such as the amounts of fatty acids or esters thereof in the dosage form comprising DHA is obvious as being within the skill of the artisan. The optimization of amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
Furthermore, the optimization of result effect parameters such as the amount of DHA or esters thereof in the dosage form as in claims 18, 21, 24, 28, is obvious as being within the skill of the artisan. The optimization of amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
In re Boesch, 205 USPQ 215 (CCPA 1980).
It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed on 06/02/2021 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant argues that “there is no reason to remove the astaxanthin from Clayton. Nor is there any reasonable expectation of success that using non-biomass components will have the same anti-inflammatory properties observed. If a person were to swap the biomass for the esters of Fabritius, this still does not lead to the claimed invention because the claimed invention excludes astaxanthin.” Applicant’s arguments have been considered. Applicant’s remarks that instant invention excludes astaxathin, it is pointed out that instant claims recite “A method for treating arthritis consisting essentially of administering”, it is not clear what steps are intended to be excluded from the recitation “consisting essentially of” since according to instant specification DHA dosage form can be combined with other regimens used to treat arthritis. See MPEP 2111.03. Further, Clayton teaches that DHA has anti-inflammatory properties, and thus DHA can be used in treating inflammatory conditions such as arthritis. See page 3, bottom para; page 10, para 2. Further, Clayton teaches that a dose of the active agent DHA is between 0.5 and page 8, lines 30-32. Fabritius teaches that PUFAs can make an important contribution to healing or alleviation, for example in the case of cancer, rheumatic arthritis, high blood pressure and neurodermatitis and many other diseases; Fabritius teaches that docosahexaenoic acid (DHA; all-cis-4,7,10,13,16,19-docosahexaenoic acid) esters (in contrast to free DHA) is frequently particularly advantageous, because such esters (in particular the ethyl esters and triglycerides) have a tendency to have a pleasant taste and to be readily absorbed by the digestive system. One of ordinary skill in the art at the time of invention would have been motivated to employ DHA in the form of alkyl ester such as DHA ethyl ester with reasonable expectation of success of treating arthritis.
Applicant argues that there is nothing in Fabritius that suggests that the esters have any anti-inflammatory effect or anti-arthritic effect because all that Fabritius discloses is a transesterification process on biomass to produce them; and Applicant’s argues that mere passing reference in an application to an outcome that is not believable cannot sustain obviousness. Applicant’s arguments have been considered, but not found persuasive because Applicant is arguing against an individual reference when the rejection is based on combination of references as discussed above. Clayton teaches that DHA has anti-inflammatory properties, and thus DHA can be used in treating inflammatory conditions such as arthritis. See page 3, bottom para; page 10, para 2. Fabritius teaches that PUFAs can make an important contribution to healing or alleviation, for example in the case of cancer, rheumatic arthritis, high blood pressure and neurodermatitis and many other diseases; Fabritius teaches that docosahexaenoic acid 

Prior Art Made of Record:
US 5,843,919 
US 20040209953 A1 
US 2009/0023808
US 20050112736 
US 20060216361 A1
US 20110200644 / DHA ethyl ester emulsion for treating arthritis with different fractions of other acids etc.
US 6,399,803/ PTO-1449, triglycerides of DHA, can be used for treating inflammatory diseases.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627